DETAILED ACTION
1.	This office action is in response to communication filed on 01/22/2021. Claims 1 and 8 have been amended. Claims 6, 13 and 15-20 canceled. Claims 21-26 have been added. Claims 1-5, 7-12, 14, and 21-26 are pending on this application.

Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



4.	Claim Claims 1-5, 7-12, 14, and 21-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rust U.S. patent No. 5,680,601.
Regarding claim 1. Fig. 8, 9A-9G, and Fig. 10 of  Rust discloses a data compression method (Col. 3 lines 39-42)  comprising: generating, by one or more processors ( Fig. 14), compressed data (Fig. 10 ; Col. 3 lines 42, 44) from data (Fig. 8) , wherein the compressed data (Fig. 10)  includes one or more unduplicated values (A)  of the data (Fig. 8 disclosed unduplicated data A); and generating, by the one or more processors (Fig. 14), index data (number of location or position of each input data in Fig. 8 ); from the data (Fig. 8), wherein the index data (number of location or position of each input data in Fig. 8)  in the data (Fig. 8) for the unduplicated values (A) ties (Fig. 8), wherein the data (Fig. 8) has duplicated values (K, w, _) and each of the duplicated values (K, w, _) is stored only one time in the compressed data (Fig. 10).  
Regarding claim 2. The data compression method as claimed in claim 1, 8, 9A-9G, and Fig. 10  further comprising: storing, by the one or more processors (Fig. 14), the generated compressed data (Fig. 10) in a compressed memory (Location Link Data table in Fig. 9G) and the generated index data (0x02…0x0A) in an index memory (Locations).  
Regarding claim 3. The data compression method as claimed in claim 2, Fig. 8, 9A-9G, and Fig. 10 further discloses wherein the generating the compressed data (Fig. 10) comprises: sorting (sorting of 0x02…0x0A) the one or more unduplicated values (A) in an ascending order (ascending order of 0x02…0x0A); and storing in the storage locations (Location)  in the compressed memory (Location Link Data table in Fig. 9G).  
Regarding claim 4. (Original) The data compression method as claimed in claim 1, Fig. 8, 9A-9G, and Fig. 10 further discloses wherein the data is vector data, matrix data, or array data (data array of Fig. 10).  
Regarding claim 5. The data compression method as claimed in claim 1, Fig. 8, 9A-9G, and Fig. 10 further discloses wherein the data (Fig. 8) includes a value of 0 (A includes a value of 00).  
Regarding claim 7. The data compression method as claimed in claim 1, Fig. 8, 9A-9G, and Fig. 10 further discloses wherein a size (size of Fig. 8) of the index memory (position or location of each data) is larger than that of the compressed memory (Location/Link/Data in Fig. 9G). 
Regarding claim 8. Fig. 8, 9A-9G, Fig. 10 and Figs. 11A-11I of Rust discloses a data decompression method (Fig. 11A-Fig. 11 I; Col. 3 lines 45-47) comprising: acquiring, by one or more processor (Fig. 14), compressed data (Fig. 10; Col. 3 liens 43-44)  and index data (Location in Fig. 11A) for data (Fig. 10 ), Fig. 10)  includes one or more unduplicated values (A in Fig. 8) of the data (Fig. 8),  and the index data (Location in Fig. 11A)  includes indices (Link) indicative of storage locations (Location) in the data (Fig. 8) for the unduplicated values (A in Fig. 8); and restoring (Fig. 11I “output”), by the one or more processors (Fig. 14), the data ( Output From Fig. 11I) the compressed data (Fig. 10)  and the index data (Location in Fig. 11A), wherein the data (Fig. 8) has duplicated values (duplicated values of K, w, _) and each of the duplicated values (duplicated values of K, w, _) is stored only one time in the compressed data (Fig. 10).  
Regarding claim 9. (Original) The data decompression method as claimed in claim 8, Fig. 8, 9A-9G, Fig. 10 and Figs. 11A-11I further discloses a data decompression method (Fig. 11A-Fig. 11 I)  wherein the restoring (Fig. 11I “Output”) comprises performing a shift operation (shift operation of [Wingdings font/0xE0] on From Fig. 11A-11I) with a predetermined shift value (0x02…0x00A respectively from Fig. 11A-11I)) and a mask operation (Link operation with masking of data K, w, _, A) with a predetermined mask value (00, 02, 03, 04, 05, 08 of Link masking ) on packed indices (indices of 00, 02, 03, 04, 05, 08 in packed data of Fig. 10).  
Regarding claim 10. The data decompression method as claimed in claim 9, Fig. 8, 9A-9G, Fig. 10 and Figs. 11A-11I further discloses a data decompression method (Fig. 11A-Fig. 11 I) further discloses wherein the restoring (Fig. 11I”output”) comprises determining the respective elements in the data one-by-one through the shift operation (shift operation of [Wingdings font/0xE0] one by one From Fig. 11A-11I)   and the mask operation (Link operation with masking of data K, w, _, A).  
Regarding claim 11. The data compression method as claimed in claim 8, Fig. 8, 9A-9G, Fig. 10 and Figs. 11A-11I further discloses a data decompression method (Fig. 11A-Fig. 11 I) wherein the data is vector data, matrix data, or array data (array data of “output” in Fig. 8) .  
Regarding claim 12. The data compression method as claimed in claim 8,  Fig. 8, 9A-9G, Fig. 10 and Figs. 11A-11I wherein the data (Data in Fig. 11I) includes a value of 0 (value 00 of Link in Fig. 11).  

  	Regarding claim 21. Fig. 8, 9A-9G, Fig. 10 and Figs. 11A-11I of Rust discloses a data decompression method (Fig. 11A-Fig. 11 I; Col. 3 lines 45-47) comprising: acquiring, by one or more processors (Fig. 14), compressed data (Fig. 10; Col. 3 lines 43-44) generated from data (Fig. 8; Col. 3 lines 43-44), wherein the compressed data (Fig. 8) is stored at first storage locations (stored location of Fig. 10), the data (data of Fig. 8) is stored at second storage locations (stored location in Fig. 10), the number of the first storage locations (storage locations in Fig. 8)  is smaller than that of the second storage locations (storage location in Fig. 10), and values (K, w, _, A) in the first storage locations (storage location in Fig. 10) are selected from values in the second storage locations  (values in storage locations of Fig. 8); acquiring, by the one or more processors (Fig. 14), index data (Location {0x02…, 0x0A} in Fig. 9G) generated from the data (data in Fig. 8), wherein the index data (Location {0x02…, 0x0A} in Fig. 9G) includes indices (Link 00, 02, 03, 04, 08) indicative of the first storage locations (Location {0x02…, 0x0A} in Fig. 9G); and generating (Output in Fig. 9G) packed indices (packed indices 02, 03, 04, 05, 08, 01 in Fig. 9G)  from the index data ((Location {0x02…, 0x0A} in Fig. 9G), wherein the packed indices (packed indices 02, 03, 04, 05, 08, 01 in Fig. 9G)   include at least two indices (packed indices 02, 03, 04, 05, 08, 01 in Fig. 9G).  
Regarding claim 22. (New) The data decompression method as claimed in claim 21, Fig. 8, 9A-9G, Fig. 10 and Figs. 11A-11I further comprising: inputting the packed indices (packed indices 02, 03, 04, 05, 08, 01 in Fig. 10 into a selector sequentially (selector sequence from Fig. 11A to Fig. 11I to restoring the original data of Fig. 8).  

Regarding claim 24. (New) The data decompression method as claimed in claim 21. Fig. 8, 9A-9G, Fig. 10 and Figs. 11A-11I further comprising wherein the values in the first storage locations (values in Fig. 10) are sorted in an ascending order (sorted in ascending order of {0x02…, 0x0A} in Fig. 11I .  
Regarding claim 25. The data decompression method as claimed in claim 21, Fig. 8, 9A-9G, Fig. 10 and Figs. 11A-11I further discloses wherein the data (data of Fig. 8) is vector data, matrix data, or array data (array of data by Fig. 8).  

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



6.	Claim(s) 1-5, 7, 8, 11, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KarKKainen et al. Pub. No. 2017/0041021.
Regarding claim 1. Fig. 5C of  KarKKainen et al. discloses a data compression method (paragraph 0002)  comprising: generating, by one or more processors ( Fig. 2), compressed data (0, 25, 3, 7, 8, 0, 63, 4, 2, 9, 0, 5,28, 79, 1, 2, 0, 78, 2, 11, 21, 1) from data (Input Matrix data blocks) , wherein the compressed data (0, 25, 3, 7, 8, 0, 63, 4, 2, 9, 0, 5,28, 79, 1, 2, 0, 78, 2, 11, 21, 1)  includes one or more unduplicated values (5, 28, 79, 1; 78, 2, 11, 21)  of the data (Input Matrix data blocks); and generating, by the one or more processors (Fig. 5C), index data (Symbol {0…4}; paragraph 0096) from the data Symbol {0…4}; paragraph 0096)  includes indices indicative of storage locations (paragraph 0096) in the data (Input Matrix data blocks) for the unduplicated values (5, 28, 79, 1; 78, 2, 11, 21)   ties (Input Matrix data blocks), wherein the data (Input Matrix data blocks) has duplicated values (duplicated values of 25, 3, 7, 8; and  63, 4, 2, 9) and each of the duplicated values (duplicated values of 25, 3, 7, 8; and  63, 4, 2, 9) is stored only one time in the compressed data (0, 25, 3, 7, 8, 0, 63, 4, 2, 9, 0, 5,28, 79, 1, 2, 0, 78, 2, 11, 21, 1).  
Regarding claim 2. The data compression method as claimed in claim 1 Fig. 5C, further comprising: storing (paragraph 0096), by the one or more processors (Fig. 5C) , the generated compressed data (0, 25, 3, 7, 8, 0, 63, 4, 2, 9, 0, 5,28, 79, 1, 2, 0, 78, 2, 11, 21, 1)  in a compressed memory (paragraph 0096) and the generated index data (Symbol {0…4}; in an index memory (paragraph 0096).  
Regarding claim 3. The data compression method as claimed in claim 2, Fig. 5C further discloses wherein the generating the compressed data (0, 25, 3, 7, 8, 0, 63, 4, 2, 9, 0, 5,28, 79, 1, 2, 0, 78, 2, 11, 21, 1)   comprises: sorting (sorting of Symbol {0….4}) the one or more unduplicated values  (25, 3, 7, 8; 63, 4, 2, 9) in an ascending order (ascending order of 25, 3, 7, 8; 63, 4, 2, 9) ; and storing (paragraph 0096) the sorted unduplicated values (25, 3, 7, 8; 63, 4, 2, 9) in the storage locations in the compressed memory (paragraph 0096).  
Regarding claim 4. (Original) The data compression method as claimed in claim 1, Fig. 5C further discloses wherein the data is vector data, matrix data, or array data (Input Matrix data blocks).  
Regarding claim 5. The data compression method as claimed in claim 1, wherein the data (Input Matrix data blocks) includes a value of 0 (data matrix 8, 2, 9, 4 is includes 0 value indexing).  
Regarding claim 7. The data compression method as claimed in claim 1, Fig. 5C further discloses wherein a size (7 blocks of input ) of the index memory (indexing number of input data blocks) is larger than that of the compressed memory (0…4=5 of compressed memory {Symbol/Data Values}). 
0, 25, 3, 7, 8, 0, 63, 4, 2, 9, 0, 5,28, 79, 1, 2, 0, 78, 2, 11, 21, 1 in Fig. 5C)   and index data (Symbol {0…4} in Fig. 5C; paragraph 0096) for data (data values of input matrix blocks in Fig. 5C), wherein the compressed data (0, 25, 3, 7, 8, 0, 63, 4, 2, 9, 0, 5,28, 79, 1, 2, 0, 78, 2, 11, 21, 1 in Fig. 5C)  includes one or more unduplicated values (5, 28, 79, 1; 78, 2, 11, 21 in Fig. 5C)  of the data,  and the index data (Symbol {0…4}; paragraph 0096 in Fig. 5C)  includes indices indicative of storage locations (0…4 in Fig. 5C) in the data (Data values in Fig. 5C) for the unduplicated values (25, 3, 7, 8; 63, 4, 2, 9 in Fig. 5C); and restoring (decoding in Fig. 4), by the one or more processors (Fig. 2), the data from the compressed data (0, 25, 3, 7, 8, 0, 63, 4, 2, 9, 0, 5,28, 79, 1, 2, 0, 78, 2, 11, 21, 1 in Fig. 5C)  and the index data (Symbol {0..} in Fig. 5C), wherein the data (data values of input matrix blocks in Fig. 5C) has duplicated values (duplicated values of 25, 3, 7, 8; and  63, 4, 2, 9) and each of the duplicated values (duplicated values of 25, 3, 7, 8; and  63, 4, 2, 9) is stored only one time in the compressed data (0, 25, 3, 7, 8, 0, 63, 4, 2, 9, 0, 5,28, 79, 1, 2, 0, 78, 2, 11, 21, 1).  
Regarding claim 11. The data compression method as claimed in claim 8, Fig. 5C further discloses wherein the data is vector data, matrix data, or array data (Matrix input of data blocks).  
Regarding claim 12. (Original) The data compression method as claimed in claim 8, wherein the data (0, 25, 3, 7, 8, 0, 63, 4, 2, 9, 0, 5,28, 79, 1, 2, 0, 78, 2, 11, 21, 1) includes a value of 0 (0).  
Regarding claim 14. The data decompression method as claimed in claim 8, Fig. 5C further discloses wherein a size (7 of input data  blocks) 3Docket No.: 20PFN-001 App. No.: 16/838.343 of the index data (indexing number of input data blocks) is larger than that of the compressed data ({0…4=5} of compressed memory {Symbol/Data Values}).  


Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claim 26 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The essential subject matter in the claim “wherein required bits to store the values in the first locations is the same as required bits to store the values in the second locations” as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.




Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 9:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

03/25/2021
/LINH V NGUYEN/Primary Examiner, Art Unit 2845